Case 3:20-cv-00615-MAS-TJB Document 25 Filed 03/31/21 Page 1 of 5 PagelD: 517

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

JEANNE VAN DUZER LANG, et al.,

Plaintiffs, Civil Action No. 20-615 (MAS) (TJB)

vs MEMORANDUM ORDER

PATIENTS OUT OF TIME, et al.,

Defendants.

 

 

This matter comes before the Court upon Plaintiffs Jeanne Van Duzer Lang (*Lang”) and
Laramie Van Duzer Silber’s (“Silber”) (collectively, “Plaintiffs”) Motion for Reconsideration of
the portion of the Court's September 15, 2020 Order transferring this matter to the United States
District Court for the Western District of Virginia. (Mot. for Recons., ECF No. 23.) Defendants
Patients Out of Time, Michael Aldrich, Melanie Dreher, Mary Lynn Mathre, Elvy Musikka, Denis
Petro, Irvin Rosenfeld, Dustin Sulak, and John Does 1-10 (collectively, “Defendants”} opposed.
(ECF No. 24.) The Court has carefully considered the parties” submissions and decides the matter
without oral argument pursuant to Local Civil Rule 78.1.

As an initial matter, the Court no longer has jurisdiction over this matter, including over
Plaintiffs’ Motion for Reconsideration. “[I]t is well established that the ‘transferor court loses
jurisdiction to reconsider its order for transfer once the records in the transferred action are
physically transferred to and received by the transferee court.” Herod's Stone Design v.
Mediterranean Shipping Co. S.A., No. 18-6118, 2018 WL 6191946, at *2 (D.N.J. Nov. 28, 2018)
(quoting Database Am., Inc. v. Bellsouth Advert. & Publ'g Corp., 825 F. Supp. 1216, 1221 (D.N.J.

1993)); see also 15 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure
Case 3:20-cv-00615-MAS-TJB Document 25 Filed 03/31/21 Page 2 of 5 PagelD: 518

§ 3846, at 69-70 (4th ed. 2020) (“When a motion for transfer... has been granted, and the papers
lodged with the clerk of the transferee court, the transferor court . . . lose[s] all jurisdiction over
the case and may not proceed further with regard to it.”). A review of the docket indicates that the
Court’s Order transferring the case was filed on September 15, 2020. (ECF No. 22.) On September
16, 2020, this case was physically transferred to the Western District of Virginia where it was
received and opened as case number 3:20-cv-00055. Plaintiffs did not seek a stay of the transfer
and did not file the Motion for Reconsideration until September 29, 2020, thirteen days after the
case was transferred. (ECF No. 23.) Because the Clerk of the Court properly effectuated the
transfer order and sent the case file to the Western District of Virginia prior to the filing of
Plaintiffs’ Motion for Reconsideration, this Court lacks jurisdiction to consider Plaintiffs’ motion
and denies it on that basis. Nevertheless, even if jurisdiction existed, Plaintiffs’ motion fails on the
merits for the reasons discussed below.

Reconsideration under Local Civil Rule 7.1 is an extraordinary remedy that is rarely
granted. Interfaith Cmty. Org. v. Honeywell Int'l, Inc., 215 F. Supp. 2d 482, 507 (D.N.J. 2002). It
requires the moving party to set forth the factual matters or controling legal authorities he believes
the Court overlooked when rendering its final decision. See L. Civ. R. 7.1(i). To succeed on a
motion for reconsideration, a movant must show: “(1) an intervening change in the controlling
law; (2) the availability of new evidence that was not available when the court granted the motion
[at issue]; or (3) the need to correct a clear error of law or fact or to prevent manifest injustice.”
Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir, 1999). “A court
commits clear error of law ‘only if the record cannot support the findings that led to the ruling.””
Rich v, State, 294 F. Supp. 3d 266, 272 (D.N.J. 2018) (quoting ABS Brokerage Servs., LLC v.

Penson Fin. Servs., Inc., No. 09-4590, 2010 WL 3257992, at *6 (D.N.J. Aug. 16, 2010)). “Thus,
Case 3:20-cv-00615-MAS-TJB Document 25 Filed 03/31/21 Page 3 of 5 PagelD: 519

a party must do more than allege that portions of a ruling were erroneous in order to obtain
reconsideration of that ruling.” 4BS Brokerage Servs., 2010 WL 3257992, at *6. A motion for
reconsideration is not an opportunity to raise new matters or arguments that could have been raised
before the original decision was made. See Bowers v. NCAA, 130 F. Supp. 2d 610, 612-13
(D.N.J. 2001). Nor is a motion for reconsideration an opportunity to ask the court to rethink what
it has already thought through. /nterfaith Cmty. Org., 215 F. Supp. 2d at 507. “Rather, the rule
permits a reconsideration only when ‘dispositive factual matters or controlling decisions of law’
were presented to the court but were overlooked.” /d. (quoting Khair v. Campbell Soup Co.,
893 F. Supp. 316, 337 (D.N.J. 1995)).

First, Plaintiffs assert that Plaintiff Lang’s vulnerability to COVID-19 is a new
circumstance that could not have been raised at the time of Plaintiffs’ March 23, 2020 filing of
their Opposition brief. (Mot. for Recons. *7, ECF No. 23-1.') Even accepting as true that by March
23, 2020, Plaintiffs did not know of this circumstance, the standard for reconsideration, as stated
above, is whether it could have been raised “before the original decision was made.” Bowers, 130
F. Supp. 2d at 612-13. At no time between March 2020 and the Court’s decision in September
2020 did Plaintiffs file a letter, sur-reply, or any other correspondence with the Court regarding
Plaintiff Lang’s health or travel concerns related to COVID-19. This is not, therefore, a new
circumstance that warrants reconsideration. That notwithstanding, the Court notes that Plaintiffs
state that “Ms. Lang cannot travel to litigate her claims in Virginia during the pendency of this
Public Health Emergency.” (Mot. for Recons. *7.) Importantly, the Court notes that per the
Western District of Virginia’s current COVID-19 policies, “Wideoconference hearings during the

pandemic have proven successful, and the court will continue to hold videoconference proceedings

 

' Page numbers preceded by an asterisk refer to the page number on the ECF header.
Case 3:20-cv-00615-MAS-TJB Document 25 Filed 03/31/21 Page 4 of 5 PagelD: 520

as often as possible.” Western District of Virginia Standing Order 2021-4, 2 (Feb. 18, 2021),
http://www.vawd.uscourts.gov/media/3 1 976424/standing-order-2021-4.pdf; see also Western
District of Virginia Re-Opening Guidelines 5-6 (June 4, 2020),
http://www. vawd.uscourts.gov/media/3 | 9689 | 4/reopening-plan-wdva-combined-final-revised-
060420.pdf (“Civil proceedings to the greatest extent possible should be through video-conference
or tele-conference.”).

Next, Plaintiffs assert that the Court (1) improperly discounted the deference afforded to
Plaintiffs’ choice of forum (Mot. for Recons. *8, 18); (2) erroneously found that a substantial part
of the events giving rise to Plaintiffs’ claims stem from actions taken in Virginia, not New Jersey
(id. at *8-11); (3) incorrectly concluded that Plaintiffs did not provide any argument against
transfer and did not argue that it is inconvenient for them to litigate in Virginia (id. at *1 1-18);
and (4) committed error by relying heavily on the District of New Jersey's judicial vacancies {écl.
at *16). Plaintiffs, however, do not demonstrate either an intervening change in controlling law or
the availability of new evidence not available to the Court at the time of the Order. Quinteros, 176
F.3d at 677. Nor do Plaintiffs meet the standard required to establish clear error of law or fact.

In its decision granting the motion to transfer, the Court noted that “Plaintiffs do not
provide any argument against transfer in their lengthy opposition even though Plaintiffs were
granted leave to file a brief up to sixty-five pages in length.” (Mem. Op. 9, ECF No. 21 (citations
omitted).) Now, Plaintiffs suggest the factual arguments they made in opposition to the Motion to
Dismiss were meant to be understood as arguments also raised against the transfer of venue.
Plaintiffs attempt to justify their failure to directly address transfer of venue in their original
briefing by arguing that these facts raised “an unavoidable inference,” (Mot. for Recons. *17), and

provided an “obvious argument and conclusion against transfer[.]” (/d. at *11.) Plaintiffs allege
Case 3:20-cv-00615-MAS-TJB Document 25 Filed 03/31/21 Page 5 of 5 PagelD: 521

“{t]he Court chose to ignore those facts” when deciding to transfer the case. (/a.) First, Plaintiffs”
suggestion that the Court ignored Plaintiffs’ arguments is false—indeed, the Court relied on them
in finding Plaintiffs had established that Defendants purposefully directed activities at New Jersey
by contracting with Plaintiffs. (Mem. Op. 8-9.) What the Court did not do, however, is draw
“inferences” as Plaintiffs now suggest it should have. Nor did the Court refashion Plaintiffs’ actuai
arguments into the arguments Plaintiffs now wish they had made earlier. (See generally Pls. Opp’n
Br., ECF No. 16 (titled “Plaintiff(s) Silber and Lang’s Brief in Opposition to Defendants’ Motion
to Dismiss Portions of the Complaint”’).) Further, Plaintiffs did not originally “make obvious the
position that litigating in Virginia is not only inconvenient, but a hardship for Plaintiffs.” (Mot. for
Recons. *5.) Nor do they now. Rather, Plaintiffs’ lengthy recapitulation of these facts in their
present motion, (id. at *i 1-16), merely reiterates what the Court already acknowledged when
resolving the personal jurisdiction issue in Plaintiffs’ favor, (Mem. Op. 8-9), and does not alter
the overall weight the Court gave each of the private and public interest factors in deciding to
transfer this case. (/d. 10-11.) Finally, Plaintiffs’ reliance on inapplicable case law from outside
the Third Circuit in arguing that the Court improperly weighed the relative administrative difficulty
resulting from the District of New Jersey's judicial emergency fails to meet the standard required
to establish clear error of law. (See Mot. for Recons. *#9.) Accordingly,
IT IS on this 3 day of March 2021 ORDERED that:
I. Plaintiffs’ Motion for Reconsideration (ECF No. 23) is DENIED.
Wd)
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
